Citation Nr: 1545829	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-45 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	William J. Overby, Agent


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied an increased rating in excess of 10 percent for PTSD.  In March 2009, the Veteran entered a notice of disagreement with the denial of an increased rating.  Subsequently during the appeal, in an October 2009 statement of the case, the RO granted a 30 percent rating for PTSD, effective for the entire period of increased rating (to the date of receipt of claim for increase on February 3, 2009).  As the Veteran is presumed to seek the maximum available benefit for a disability, the increased rating of 30 percent does not resolve the appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

When the case was previously before the Board in June 2013, the issue of entitlement to a rating in excess of 30 percent for PTSD was remanded for additional development.

In October 2013, subsequent to the issuance of the July 2013 supplemental statement of the case, the Veteran submitted additional medical evidence along with a waiver of first consideration of this evidence by the RO.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2015). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, the July 2013 VA examination report suggests that the Veteran may be unemployable due to his service-connected PTSD.  Accordingly, the issue of whether a TDIU rating is warranted is currently before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period of the claim, the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 50 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  A February 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the February 2009 letter was sent prior to the initial unfavorable decision.

VA examinations were conducted in March 2009 and July 2013; the record does not reflect that these examinations were inadequate for rating purposes.  The Board finds that the examinations are adequate for adjudication purposes because they document the Veteran's subjective complaints and history, are based on an appropriate examination of the Veteran, and provide sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 
	
A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2013 remand.  Specifically, the June 2013 Board remand instructed the RO to obtain all VA treatment records dating from June 8, 2007 to the present and to schedule the Veteran for a VA examination in order to determine the current severity of the Veteran's PTSD.  The Board finds that the RO has complied with the Board's instructions in that the requested VA treatment records have been obtained and the July 2013 VA examination report substantially complies with the Board's June 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran seeks entitlement to an evaluation in excess of 30 percent for PTSD, which is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association  's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The medical evidence of record includes a February 2009 private treatment record which reflects that the Veteran works as a stocker at a local department store.  He has never been married and has no children.  He reported sleep disturbances.  He also reported that after returning from Vietnam he felt that he could not be close to anyone; he felt detached and stayed away from crowds, noise, and socialization.  He managed to get a job where he was employed for about 28 years.  After he retired he got a job at Walmart as a stocker and has been working there since then.  He reported that he cannot stay home and likes to be busy so he will not think much.  He reported that on many occasions he has felt extreme anger and irritability and has flashbacks and nightmares.  He reported that he feels hopeless and depressed and has had passive suicide wishes.  He reported having thoughts of harming a supervisor at work who had treated people badly  The Veteran also reported having a problem sitting still and focusing.  He is jumpy and does not like surprises.  He has very limited socialization.  He lives with his sister.  He is not able to formulate relationships because he does not like to be close to anyone.  He likes to watch his surroundings all the time.  On examination he looked disheveled and unkempt.  He maintained good eye contact.  He was able to relate well.  His thought processes were goal directed and logical.  His speech was generally slow but was normal in tone and delivery.  His mood was anxious and depressed.  His affect was congruent.  He was alert and oriented.  He was able to register two out of three objects and recalled one of them after five minutes.  He was not able to spell a word backward but he was able to calculate with difficulty.  His abstract thinking is slightly abnormal.  His attention and concentration are abnormal.  He has good insight and judgment.  The diagnosis was PTSD.  The GAF score was noted to be 40.  The treatment plan included a combination of psychotherapy and medication, namely Celexa 20 mg and Trazodone 50 mg.  

A March 2009 VA examination report reflects that the Veteran's mental health symptoms had been present during the past year.  It was noted that the Veteran had seen a private psychiatrist about two weeks earlier.  The doctor prescribed medication but the Veteran could not afford to get it filled so he was not taking the medication.  It was noted that the Veteran was not married and had never been married.  He lives with his sister and he said they have a good relationship.  He is not in a romantic relationship and has no children.  He said he has some friends and he sees them several times a month.  He attends church but has not been in a few months due to chronic pain.  He used to enjoy bowling but can no longer due to his chronic pain.  When not working he spends most of his time at home watching television and reading.  He has no history of suicide attempts or history of violence/assaultiveness.  He does not use alcohol or other substances.  On examination he was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was described as lethargic and fatigued.  He reported being in significant pain which was evident during the interview.  His speech was unremarkable.  He was cooperative and his affect was constricted/blunted.  His mood was dysphoric.  He was easily distracted and unable to do serial 7s.  He was fully oriented.  In describing his thought process the examiner noted that several times a week he hears a freaky noise that is not there.  His thought content was unremarkable.  The examiner noted that there were no delusions.  Judgment and insight were intact.  The Veteran works third shift so his sleep is not regular.  When he sleeps he has difficulty falling and staying asleep, and has nightmares about Vietnam about three to four times a week.  He has auditory hallucinations but they are not persistent.  The Veteran does not exhibit inappropriate behavior and his impulse control is good.  He could not interpret a proverb appropriately.  He does not have obsessive/ritualistic behavior or panic attacks.  The Veteran does not have homicidal thoughts but does have suicidal thoughts.  In this regard, he has passive suicidal ideation several times a year, particularly when he has work stress.  He denied current ideation, intent or plan and he has no history of attempts.  He is able to maintain minimum personal hygiene and there is no problem with activities of daily living.  His memory is normal.  The Veteran was noted to be currently employed part-time as a stocker.  He lost time from work due to arthritis pain.  He stated that he has few friends and sees them several times a month at the most.  When he is not at work he prefers to be at home and is fairly isolative.  He no longer engages in activities that he used to enjoy, like bowling; however, this is mostly due to his physical problems.  His increased feelings of detachment from others and isolation have particularly affected his social relationships.  The examiner indicated that there is not total occupational and social impairment due to PTSD, not deficiencies in most areas such as judgment, thinking, family relations, work, mood or school, not reduced reliability and productivity due to PTSD, not occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning, but there are signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

A May 2009 private treatment record notes that the Veteran was doing somewhat better.  It was noted that his sleep was not good, his anxiety had calmed a little but not much, and his nightmares and flashbacks were a little better but he was still having them due to stress and worry at work.  Mental status examination revealed that the Veteran was disheveled, unkempt, and anxious.  The Veteran's Celexa was increased to 40 mg and Trazodone 100 mg was added.  

An August 2009 private treatment record notes that the Veteran was doing "so-so."  His sleep is up and down but the medication has been working a little better.  The Veteran is still anxious and he still has flashbacks and nightmares, but less.  Sometimes he feels he can tolerate the people a little better.  He still gets irritated easily but has been better.  Mental status examination revealed constricted affect.  The Veteran denied audio/visual hallucinations and suicidal/homicidal ideation.  Medication was the same.  

A December 2009 private treatment record reflects that the Veteran is doing "so-so," has "ups and downs," and was not excited about the holidays.  He still has flashbacks and nightmares, but less frequently.  His sleep is about the same.  His mood varies based on the day.  He is still restless and his social activities are about the same.  On examination the Veteran's affect was dull and constricted.  He had psychomotor retardation.  Medication was the same.  

A March 2010 private treatment record notes that the Veteran has been feeling up and down.  His sleep is still about the same.  His rheumatoid arthritis is very painful.  He reported that the holidays were okay.  He has not been out of the house and is by himself pretty much.  He does not like crowds.  He still feels jumpy and restless.  Examination revealed that he was disheveled.  There were no audio/visual hallucinations or suicidal/homicidal ideation.  The medication was the same.  

A June 2010 private treatment record notes that the Veteran's mood has been up and down in the past couple of months.  He reported that the change of weather bothers him a lot.  On examination he looked disheveled and unkempt.  There were no audio/visual hallucinations and no suicidal ideation.  However, it was noted that the Veteran does think about death sometimes.  Celexa was decreased to 20 mg.  Wellbutrin 150mg was added and Trazodone was maintained.  

A September 2010 private treatment record notes that the Veteran is depressed.  He has been having some family problems.  He does not go any place; he stays home all the time.  He does not like to interact with people.  On examination he had a restricted affect.  He was depressed and with worry.  The same medication was continued.  
A December 2010 private treatment record notes that the Veteran was stressed out by the holidays.  He reported that his physical pain had worsened and that makes him cry sometimes.  His Aunt is doing better.  He continues to have flashbacks and nightmares and he continues to avoid any activities.  On examination he was disheveled and unkempt.  There were no audio/visual hallucinations and no suicidal/homicidal ideation.  The same medication was continued.

A March 2011 private treatment record notes that the Veteran's sleep is "so so."  His mood is up and down.  He has a lot of flashbacks and nightmares and his sleep is disrupted in that he wakes up every two hours.  He does not leave the house and is annoyed by crowds.  He is also annoyed by driving.  He continues to stay with his sister.  On examination he was disheveled and unkempt.  There were no audio/visual hallucinations and no suicidal/homicidal ideation.  The same medication was continued.  

A June 2011 private treatment record reflects that the Veteran still works at Walmart.  He reports that he stays away from people as much as possible.  He has flashbacks and nightmares.  His mood is "so-so."  His sleep is terrible.  On examination he is disheveled and unkempt.  The Veteran was loud and anxious.  The same medication was continued.

An October 2011 private treatment record notes that the Veteran reported a lot of financial problems and pain from his arthritis.  He stated that his mood was up and down and he is more depressed than usual.  He feels very tired and angry.  Examination revealed that he was disheveled and unkempt and he had psychomotor retardation.  The same medication was continued.

A January 2012 private treatment record reflects that the Veteran does not go out and socialize.  He tries to go to church but sits in the back.  His mood is okay.  On examination he had a dull, constricted affect and he was anxious.  The same medication was continued.

A May2012 private treatment record notes that the Veteran has never been able to formulate a relationship or get married.  He is always angry.  He had a constricted affect and he was anxious.  There were no psychosis or delusions, and his speech was low.  The Veteran's medication was changed from Celexa to Zoloft.  Wellbutrin and Trazodone were continued.  

An August 2012 private treatment record notes that the Veteran is a little bit more relaxed having been on Zoloft.  He continues to have flashbacks and nightmares.  He stays home most of the time.  His niece prevents him from going places.  He has problems with concentrations.  He avoids any traumatic memory.  He also avoids talking to people.  He stays away from groups and crowds.  On mental status examination he had some psychomotor retardation.  He maintained good eye contact.  His speech was high-pitched, but within normal limits.  Otherwise he has some thought blocking and word searching.  He has problems focusing and concentrating.  He denied audio/visual hallucinations and suicidal/homicidal ideation.  The same medication was continued.

A December 2012 private treatment record notes that the Veteran continues to have flashbacks and nightmares.  He does not have psychosis or delusions.  He was recently diagnosed with diabetes and is concerned about that.  On examination he had a constricted affect.  He had psychomotor retardation and high pitched voice.  He has problems with focus, concentration, anxiety, and depression.  There is no psychosis, delusions, and suicidal/homicidal ideation.  The same medication was continued.

A May 2013 private treatment record reflects that the Veteran has been socializing some but with friends who can relate to his issues.  He continues to live with his sister.  He continues to have a constricted affect, nightmares, and flashbacks.  Mental status examination revealed constricted and flattened affect.  There is some delay in answers.  There is some thought blocking and word searching.  There is no delusion or psychosis.  The same medication is continued.  

A July 2013 VA examination repot reflects that the Veteran described ongoing symptoms of PTSD consistent with those previously reported, although the examiner noted that these symptoms appear to have improved since he began psychiatric treatment in November 2011.  In fact, the examiner opined that if it were not for his ongoing physical ailments exacerbating his PTSD symptoms via limiting his ability to work and engage in enjoyed activities, the Veteran would likely have few mental health symptoms of sufficient severity to warrant continued diagnosis.  The Veteran's GAF score was noted to be 65.  The examiner opined that the Veteran has mild psychiatric symptoms which are impacting his day-to-day functioning; although, he is generally functioning fairly well and has some meaningful interpersonal relationships.  His current inability to work or engage in enjoyed activities such as bowling due to physical impairments has exacerbated the PTSD symptoms despite his overall improvement subsequent to psychiatric treatment.  However, the examiner opined that his mental health symptoms would most likely impair his ability to maintain gainful employment during periods of heightened stress.  Such difficulties at work might include difficulty interacting with other people, fatigue, and difficulty concentrating on the task at hand.  The examiner opined that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  It was noted that the Veteran continues to reside with his sister.  He lives within 30 minutes of four of his eight siblings.  He reported having a close relationship with his siblings and that he has intermittent contact with some cousins.  He is not married and has no children.  He reported that he may go to the bowling alley once a week and watch some friends of his bowl in a league, occasionally giving them advice.  He sits around during the day and may socialize with some of his friends.  He last went to church six years ago because it is painful and difficulty to sit in a pew.  He enjoys watching sports and sees some of his friends every other day.  He Veteran reported working at Walmart until his retirement in December 2011.  The Veteran described his current symptom severity by stating that he thinks he is "sort of ok" and he does not think he is too bad off.  The Veteran reported having nightmares two to three times a week.  He denied any recurrent problems with anger or irritability.  He reported that he could not remember the last time he got really angry and he does not spend much time with people who irritate him.  He described his mood as "pretty good" since his last VA examination.  He did not describe avoiding crowds.  He indicated that he is sufficiently able to cope with crowds depending on the situation.  For example, he goes shopping without difficulty.  However, he cannot handle going to a party or nightclub.  He is extremely startled when there is an unexpected loud noise.  He has not had any alcohol since 2009 and stopped smoking since his last VA examination.  He denied recent substance related problems.  He was open and cooperative during the interview; however, the examiner felt that there was some evidence that the Veteran was embellishing on the clinical symptoms gauges.  Nevertheless, the examiner felt that the Veteran put forth consistent effort and was deemed to be a fairly reliable historian.  He presented with good hygiene and grooming.  He was dressed casually.  His speech was normal in terms of articulation, rate, tone, volume, and production.  The Veteran was alert, attentive, and oriented.  His immediate and recent recall abilities were intact and his remote memory was also intact.  The Veteran exhibited some signs of abstract thought when presented with common proverbs; although he seemed largely concrete throughout much of the examination.  His thought processes wee logical and organized.  There was also no indication of delusional thought content or auditory/visual hallucinations.  The examiner noted that the Veteran characterized his current mood as pretty good and he presented with a normal range of affect.  He described his mood over the past month as half and half happy and sad, as well as anxious or nervous and lots of "thunderstorms."  He reported being a bit irritable because of the pain he has been in.  He denied any recent suicidal or homicidal ideations.  The examiner noted that the Veteran endorsed a highly unusual number of affective, psychotic, neurological, low intelligence, amnestic, and total symptoms, suggesting he embellished his self-report on these domains.  The examiner also noted that the Veteran endorsed bizarre and unlikely symptoms and symptoms which present an unfavorable impression of his overall functioning.  However, the examiner felt that this type of responding was partly due to difficulty understanding item content, as well as a desire to embellish some of his symptoms.  The Veteran reported that on a typical day he wakes, showers, brushes his teeth, and fixes himself something to eat.  He will watch television, and every once in a while visit his brother or someone else who lives fairly close.  He typically skips lunch and spends his afternoon at home so he can relax.  He does not do many outside chores because the neighbor takes care of the yard; however, he does clean up and do basic indoor chores.  He stated that he is able to drive and gets out about every day if he possibly can.  The examiner noted that the Veteran's PTSD is manifested by anxiety and chronic sleep impairment.  

During the pendency of the claim, the Veteran has had symptoms consistent with both a 30 and a 50 percent rating, as well as the impairment indicated by each of these criteria.  The private medical evidence and VA examinations reflect depressed mood, anxiety, suspiciousness, chronic sleep impairment, and some memory impairment.  The private treatment records also generally reflect flat affect, some speech problems, disturbances of motivation and mood, some impaired abstract thinking as well as difficulty establishing or maintaining relationships.  It was noted that the Veteran had never been married and found it difficult to be close to others.  The July 2013 VA examination notes some impairment in understanding complex commands in terms of whether the Veteran could understand the questions asked of him.  The record also generally shows that the Veteran has less interest in doing social activities that he normal enjoyed, although the VA examiners attributed this to the Veteran's physical ailments and not necessarily his PTSD.  

The above evidence reflects that the Veteran has had symptoms such as anxiety, depressed mood, and suspiciousness, that are listed in the criteria for a 30 percent rating as well as symptoms such as restricted affect (similar to the flattened affect listed in the criteria for a 50 percent rating), and speech difficulties, difficulty understanding complex commands, impaired abstract thinking, and disturbances of motivation and mood.  His overall occupational and social impairment have also been at times of a level at which he was generally functioning satisfactorily but also at times caused reduced reliability and productivity.  The evidence is thus approximately evenly balanced as to whether the Veteran's symptoms more nearly approximate the criteria for a 30 or 50 percent rating.  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, an initial rating of 50 percent is warranted for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 70 percent rating and the evidence is not approximately evenly balanced on this point.  Other than the abnormalities noted above, the findings on the VA examinations and the mental status examinations in the VA treatment records have been mostly normal.  While there have been sporadic mentioning of passive suicidal thought, there has been no evidence of obsessed rituals, and judgment and insight have been within the normal range.  Although the Veteran described auditory hallucinations at the March 2009 VA examination, the examiner specifically indicated that they were persistent.  Moreover, hallucinations and/or delusions were consistently denied by the Veteran/not found in the private treatment records or at the July 2013 examination.  The Veteran has consistently been oriented, and he has indicated a good relationship with his sister and family (siblings and cousins), and he has not had any problems performing the activities of daily living.  While the Veteran has been described by the private treatment provider as disheveled and unkempt, the VA examinations note clean and neat appearance and the July 2013 VA examination report reflects the Veteran's self-described day as including showering daily and attending to his own needs, as well as doing indoor chores and preparing his own meals.  The Veteran has occasionally been described in the private treatment records as irritably and angry; however, he has no history of violence or assaultiveness showing impaired impulse control.  Moreover, the VA examination reports reflect that such anger and irritability, as well as social impairment, are been largely linked to nonservice-connected physical problems.  The totality of the evidence reflects both that the Veteran's symptoms and overall level of impairment have not more nearly approximated the criteria for a 70 percent rating and nothing in the record reflects that his PTSD has increased in severity since the most recent July 2013 VA examination warranting a remand for a new VA examination.  Moreover, the July 2013 VA examiner felt that apart from his physical problems, the Veteran's PTSD would be minimal.  According to the VA examinations and the May 2013 private treatment record, the Veteran has some friends and family with whom he socializes, and at the July 2013 VA examination the Veteran reported getting out often to visit with others.

The Veteran does not have deficiencies in most areas or total occupational and social impairment.  The criteria for a higher rating are met if the Veteran has the level of occupational and social impairment shown.  The symptoms listed in the rating schedule are examples only and are not meant to be a checklist of symptoms to determine a rating.  The level of impairment is the critical determination.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the February 2009 private treatment record reflects a GAF score of 40.  There is no other record of such a low GAF score.  The Board finds that the Veteran's symptoms shown in the medical records throughout the appeal period and the GAF score of 65 at the July 2013 examination, shows that the Veteran's symptomatology overall reflects more moderate symptomatology characterized by the 50 percent criteria, and not the higher, 70 percent criteria.  As the weight of the evidence thus indicates that neither the symptoms nor overall impairment caused by the Veteran's PTSD has more nearly approximated the criteria for a 70 percent rating, an increased rating of 70 percent is not warranted.

For the foregoing reasons, the benefit of the doubt has been resolved in favor of the Veteran in granting an increased rating of 50 percent for PTSD.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is otherwise inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular rating for the Veteran's PTSD is adequate.  Ratings in excess of the assigned rating is provided for a higher level of severity of PTSD, but such a rating is for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's PTSD.  The record does not reflect that the Veteran has deficiencies in most areas such as work, family relations, judgment, thinking or mood as required by a higher 70 percent rating nor does he have total social and occupational impairment.  As discussed above, the Veteran lives with his sister and has a good relationship with his siblings.  While he has never been married, he has friends with whom he socializes.  He is not unable to establish or maintain effective relationships nor does he meet the criteria required for a higher rating for his PTSD.  His judgment is not impaired and he does not exhibit the requisite level of social and occupational impairment required for a higher rating.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his PTSD.  Thus, no extraschedular referral is required.

Finally, as the Veteran is in receipt of service connection only for PTSD, consideration of the combined impact of multiple disabilities is not required.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014),


ORDER

Entitlement to a higher 50 percent rating for PTSD is granted, subject to the criteria governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously noted, the July 2013 PTSD examiner opined that during heightened periods of stress the Veteran's mental health symptoms would impair his ability to maintain gainful employment.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

The RO should send a notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The RO should also provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

With respect to TDIU claims, the Board notes that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

The Veteran is service-connected for PTSD, rated at 50 percent.  As such, the Veteran does not meet the schedular requirements for a TDIU.  However, it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16(b).  Significantly, however, as noted above, even if the Veteran is rendered unemployable due to his service-connected disabilities, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 10. 

As referral VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) has not occurred in this case, the Board is precluded from granting a TDIU.  While the Board does not have the power to award a TDIU on an extraschedular basis in the absence of a referral to VA's Director of Compensation and Pension, and there was no such referral in this case, the Board can, and will, consider whether a remand for such referral is warranted.  Based upon the evidence of record, the Board finds that extraschedular consideration of a TDIU by the Director of Compensation is warranted in this case, and a remand is required for referral to the Director for such consideration.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b).  This notice required must (1) inform him about the information and evidence not of record that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).

2.  Send the Veteran a VA Form 21-8940 and request that he complete it and submit it.

3.  Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

4.  Refer the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).
 
5.  Readjudicate the claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


